IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,757-01


                   EX PARTE EDGAR OSCARLO QUINTERO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W11-00302-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was charged with aggravated

sexual assault of a child, but the offense in the plea agreement, admonishments, waivers, and

judgment appears to be continuous sexual abuse of a young child or children. TEX . PEN . CODE §

21.02. Applicant was sentenced to eighteen years. He did not appeal his conviction.

        Applicant appears to contend that the plea agreement was breached. Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim.

App. 1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,
                                                                                                        2

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact. The trial court may order the prosecutor to file an affidavit in response to Applicant’s claim.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall determine whether Applicant pleaded guilty to aggravated sexual assault

of a child; his guilty plea was voluntary and knowing; the plea agreement was breached; and the plea

agreement, admonishments, waivers, and judgment contain clerical errors. The trial court shall also

order the District Clerk to forward a copy of the reporter’s record of the plea hearing, if it exists. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 17, 2014
Do not publish